Citation Nr: 1010285	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a right ankle fracture, status post 
surgical osteotomy.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from March 1978 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The issue of entitlement to service connection for a disorder 
of the right foot and toes, to include as secondary to a 
right ankle disability, is being referred to the RO since it 
has been raised by the record, i.e., in a statement received 
from the Veteran in January 2009, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
ankle fracture, status post surgical osteotomy, is assigned a 
20 percent disability rating, which is the maximum schedular 
disability rating authorized under Diagnostic Code 5271.  

2.  The Veteran's residuals of a right ankle fracture, status 
post surgical osteotomy, is manifested by pain and marked 
limitation of motion; it is not manifested by ankylosis, 
symptomatic scarring, or neurologic impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a right ankle fracture, status post 
surgical osteotomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-71 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
December 2006 letter, sent prior to the initial unfavorable 
AOJ decision issued in April 2007, advised the Veteran of the 
evidence and information necessary to substantiate his 
increased rating claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Such letter also informed him of the evidence and information 
necessary to establish an effective date in accordance with 
Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received VA medical 
examinations in August 2006 and March 2007, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records, including a November 2008 
private examination, have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Relevant Facts

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for the residuals of a right 
ankle fracture, status post surgical osteotomy.  The Veteran 
was originally granted service connection for a right ankle 
disability in a September 2006 rating decision.  A disability 
rating of 20 percent was assigned under Diagnostic Code 5271, 
effective August 16, 2004.  VA received a claim for an 
increased disability rating in October 2006, and the RO 
denied this claim in an April 2007 rating decision.  The 
Veteran subsequently appealed this decision to the Board.  

The Veteran was afforded a VA examination of the right ankle 
in August 2006.  He reported having right ankle pain and 
swelling that was progressively worsening.  The Veteran 
indicated that this caused difficulties with his job because 
he had to wear boots at work, but it was noted that the 
Veteran had not lost any time at work over the previous 12 
months.  Examination of the ankle revealed it to be tender to 
palpation with slight effusion.  There was no heat or 
redness.  The examiner noted a healed surgical scar on the 
dorsum of the foot that was 14 centimeters (cm) in length, a 
healed surgical scar on the medial ankle that was 10 cm in 
length, and a healed surgical scar on the lateral ankle that 
was 7 cm in length.  The Veteran had no active range of 
motion of the ankle, but passive range of motion was 
dorsiflexion from 0 degrees to 10 degrees and planter flexion 
from 0 degrees to 10 degrees.  The Veteran was noted to have 
pain upon range of motion.  There was evidence of weakness, 
lack of endurance, fatigue and incoordination, but there was 
no additional loss of range of motion upon repeated motion.  

The Veteran was afforded an additional VA examination of the 
right ankle in March 2007.  He reported that his right ankle 
pain was becoming more frequent and more severe.  It was 
noted that the Veteran worked for a correctional facility and 
he had to stay off his feet as much as possible during his 
job.  However, the Veteran denied missing any work due to his 
right ankle disability.  He reported some numbness moving 
along the dorsal foot and spreading into the leg for the past 
3 to 4 months.  The examiner noted an 8 cm scar and a 7 cm 
scar that were secondary to the Veteran's surgeries.  There 
was no heat, effusion, deformity, or tenderness upon 
palpation.  The Veteran was capable of plantar flexion to 
30 degrees and dorsiflexion to 10 degrees in the right ankle.  
There was no additional loss of motion upon repetition and 
there was no evidence of instability in the ankle joint.  X-
rays revealed an apparent fibular fixation for fracture with 
no significant changes when compared to previous examination.  

The record also contains a VA outpatient treatment record 
from June 2007.  Examination revealed the right ankle to be 
enlarged.  There was evidence of a well-healed scar from a 
prior surgical incision.  The Veteran reported exquisite pain 
and reproduction of numbness and tingling with attempted 
flexion of the ankle.  However, sensation and motor and 
sensory functions appeared to be intact.  An electromyograph 
(EMG) was performed in August 2007.  The neurologist 
concluded that the studies were essentially within normal 
limits, suggesting that the Veteran's neuropathic pain arose 
distal to the ankle region.  

An additional X-ray was taken of the ankle in August 2008.  
The Veteran was found to have a deformity with thickened 
callus formation distal to the fibular shaft.  These findings 
were consistent with an old healed fracture with no acute 
fracture or dislocations.  There was no retained hardware in 
the ankle, and the examiner concluded that the X-rays 
revealed probable early degenerative changes of the right 
ankle.  An October 2008 treatment record indicates that a 
magnetic resonance image (MRI) was taken in August 2008 that 
revealed an external traction device or an internal fixation 
of the right ankle.  It was noted that the Veteran wanted 
this hardware removed.  

The Veteran underwent a private examination with Georgia 
Sports Medicine in November 2008.  He reported having right 
ankle pain that had worsened since 2005.  The examiner 
concluded that the Veteran walked with a slightly antalgic 
gait.  He was found to have some limitation of motion, with 
plantar flexion to 2 to 3 degrees below neutral.  The Veteran 
could not dorsiflex above neutral.  There was no warmth or 
effusion, but there was diffuse tenderness throughout the 
ankle.  Pulses were equal in the feet and sensation was 
intact.  X-rays revealed some mild osteopenic changes of the 
bone with possible mild narrowing of the talotibial joint.  
There were no abnormal osteophytes or destructive lesions, 
but there was evidence of an old healed fracture of the 
fibula.  The examiner indicated that the radiographic images 
were not as significant as the clinical presentation and the 
Veteran's complaints of pain.  

There is also a record of follow-up treatment from the above 
physician dated December 2008.  It was noted that MRI did not 
reveal any definite evidence of a foreign body.  There was a 
microscopic metallic artifact that may be a foreign body, but 
this could not be removed surgically.  

Analysis

The above evidence demonstrates that the Veteran is not 
entitled to a disability rating in excess of 20 percent for 
his right ankle disability.  As previously noted, the Veteran 
is currently rated under Diagnostic Code 5271 for limited 
motion of the ankle.  A 20 percent disability rating is the 
maximum disability rating available under this code, and as 
such, the Veteran is not entitled to a higher disability 
rating for limitation of motion.  See 38 C.F.R. § 4.71a.  

The evidence also demonstrates that the Veteran is not 
entitled to a higher disability rating under any other 
Diagnostic Code pertaining to the ankle.  Under Diagnostic 
Code 5270, a higher disability rating is warranted when there 
is evidence of ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  There is no evidence of 
ankylosis in this case, as the Veteran is capable of moving 
his ankle, albeit in a limited fashion.  As such, the Veteran 
is not entitled to a higher disability rating for his right 
ankle disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  In regard to 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  The evidence demonstrates that 
the Veteran is already receiving the maximum evaluation 
permitted for limitation of motion of the ankle.  There is no 
evidence to suggest that the Veteran's ankle is ankylosed as 
a result of pain or other functional loss.  Therefore, the 
evidence demonstrates that the Veteran is not entitled to a 
higher initial disability evaluation based on the DeLuca 
criteria.  

The Board has also considered whether the Veteran would be 
entitled to a separate disability rating for the residual 
scarring of his right ankle.  According to the March 2007 VA 
examination, the Veteran had an 8 cm scar and a 7 cm scar 
that were secondary to his surgeries, with no heat, effusion, 
deformity, or tenderness upon palpation.  A June 2007 VA 
outpatient treatment record also references a well-healed 
scar from a prior surgical incision.  Also, the Veteran has 
not alleged that he suffers from any symptomatology as a 
result of his ankle scarring.  Under Diagnostic Code 7801, a 
separate 10 percent disability rating is warranted for scars, 
other than on the head, face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm).  38 C.F.R. § 4.118.  There is no evidence 
suggesting that these scars are deep or cause limited motion.  
Diagnostic Code 7802 provides ratings for scars in an area or 
areas of 144 square inches (929 sq. cm) or greater, other 
than on the head, face, or neck, that are superficial or do 
not cause limited motion.  Id.  The Veteran has an 8 cm scar 
and a 7 cm scar, suggesting that it does not cover an area of 
929 sq. cm or more.  Finally, a 10 percent disability rating 
is also warranted for superficial unstable scars or 
superficial scars that are painful on examination.  Id. at 
Diagnostic Codes 7803, 7804.  However, the Veteran's scar has 
been described as well-healed and nontender.  The Board notes 
that on September 23, 2008, VA amended the criteria for 
evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
The amendments are only effective, however, for claims filed 
on or after October 23, 2008.  38 C.F.R. § 4.18 (2009).  As 
such, a separate disability rating for scarring of the ankle 
is not warranted.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for neurological 
manifestations of the right ankle.  During his March 2007 VA 
examination, the Veteran reported numbness that moved through 
the foot and occasionally into the leg and thigh.  However, 
an August 2007 EMG of the right lower extremity were 
essentially within normal limits, leading the examiner to 
conclude that the Veteran's neuropathic pain arose distal to 
the ankle region.  Since the neurologic symptoms do not arise 
from the Veteran's service-connected ankle disorder, a 
separate disability evaluation for this symptomatology is not 
warranted.  

The Board also finds that the Veteran's right ankle 
disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is 
a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008). First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant' s exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant' s 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's right and left foot 
disabilities.  Accordingly, the claim will not be referred 
for extra-schedular consideration.

As a final matter, the Board has considered whether 
consideration for total disability benefits based on 
individual unemployability is warranted.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  TDIU is granted where a Veteran's service-
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

In this case, there is no evidence of unemployability.  The 
Veteran denied missing any work because of his ankle 
disability during his August 2006 and March 2007 VA 
examinations.  While the Veteran's representative indicated 
in his February 2009 Form 646 that his ankle disability 
affected his employment, he did not suggest that the Veteran 
was unable to work as a result of this disability.  In fact, 
the evidence demonstrates that the Veteran has remained 
gainfully employed at all times since the effective date of 
service connection.  Moreover, insofar as the Veteran's right 
ankle disability interferes with his employability, the Board 
finds that such is contemplated by his assigned evaluations 
under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that a claim for TDIU has 
not been raised by the Veteran or the evidence of record.

As a side note, the Board is cognizant of the fact that the 
Veteran reported being on medical leave from November 2008 to 
December 2008 in a November 2008 statement.  However, the RO 
is already in the process of adjudicating the temporary 100 
percent claim.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating for his right ankle disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A disability rating in excess of 20 percent for the residuals 
of a right ankle fracture, status post surgical osteotomy, is 
denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


